Name: 97/352/EC: Commission Decision of 20 May 1997 amending the list of declining industrial areas covered by Objective No 2 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  economic policy;  EU finance;  regions of EU Member States
 Date Published: 1997-06-10

 Avis juridique important|31997D035297/352/EC: Commission Decision of 20 May 1997 amending the list of declining industrial areas covered by Objective No 2 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 151 , 10/06/1997 P. 0039 - 0039COMMISSION DECISION of 20 May 1997 amending the list of declining industrial areas covered by Objective No 2 as defined by Council Regulation (EEC) No 2052/88 (97/352/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988, concerning the tasks of the Structural Funds, their effectiveness and the coordination of their interventions between themselves and with the operations of the European Investment Bank and of the other existing financial instruments (1), as last amended by Regulation (EEC) No 3193/94 (2) and in particular Article 9 (3) thereof,After consulting the Consultative Committee for the development and the reconversion of the regions,Whereas a first list of areas eligible under Objective No 2 for the period 1994-96 was drawn up by Commission Decision 94/169/EC (3);Whereas that list was amended for the 1997-99 programming period by Commission Decision 96/472/EC (4);Whereas the French authorities have asked the Commission to re-examine Objective No 2 coverage of the Maine-et-Loire dÃ ©partement,HAS ADOPTED THIS DECISION:Article 1 The list of declining industrial areas covered by Objective No 2 for the period 1997-1999, established on the basis of Article 9 (3) of Regulation (EEC) No 2052/88, is hereby amended for the Maine-et-Loire dÃ ©partement. The changes made are as follows:- Champtoceaux canton and the perimeter of Angers station (delimited by Ecce-Homo boulevard, Rue Auguste Cautier, Rue Denis Papin, Place de la Gare, Avenue Turpin, Rue Bel Air, Rue Fulton, Rue AlbÃ ©ric Dubois, the extrapolation of Rue Vatier up to the Maine, the left bank of the Maine, Olivier Couffon boulevard) are added to the list of declining industrial areas,- The district of LÃ ©tanduÃ ¨re-EblÃ © (delimited by Chanzy avenue, Rue Roisnet, Rue EblÃ ©, Portet boulevard, Chaumin and Bedler boulevards) and the district of Jeanne d'Arc-Bellefontaine (delimited by Saint-Michel boulevard, Pasteur and Montaigne avenues, Rue Leclerc Guillory, Jeanne d'Arc avenue, 11 November 1918 avenue and Bessonneau boulevard) are withdrawn from the current list of declining industrial areas eligible for Objective 2.Article 2 This decision is addressed to the Member States.Done at Brussels, 20 May 1997.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 337, 24. 12. 1994, p. 11.(3) OJ No L 81, 24. 3. 1994, p. 1.(4) OJ No L 193, 3. 8. 1996, p. 54.